DETAILED ACTION
Claims 1-8 and 10-19 are pending for consideration following applicant’s amendment filed 5/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach the combination of limitations set forth in claim 1.  Howe (US Patent 3107687) is seen as the closest prior art as described in the previous action.  However, the valve of Howe is opened by depressing the valve actuator 15 and therefore there is no evidence that the valve would function as claimed, “when water enters the device, the annular channel or the cup body collect water from the floor, and the drain cup and the reset member are driven to move by the gravity of the water collected in the annular channel or the cup body for automatically opening the water outlet”.  Drain valves which open upon the flow of water are known, as taught by Huber et al. (US Patent 6719004) in which diaphragm 203 is ordinarily sealed but is opened in response to a flow of water.  However, Huber fails to teach the valve having a drain base, drain body, drain cup, supporting frame, and reset member as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753